Exhibit 10.1

 

Ingredion Incorporated

Stock Incentive Plan
2020 Performance Share Award Agreement

Ingredion Incorporated (the “Company”) has granted you an award of Performance
Shares (the “Award”) under the Ingredion Incorporated Stock Incentive Plan (the
“Plan”).  This Award represents the right to receive shares of Company Common
Stock in the future.  The grant date of the Award and the number of Performance
Shares covered by this Award are set forth in the document you have received
entitled “Notice of Grant of Performance Shares.”  The Notice of Grant of
Performance Shares and this Performance Shares Award Agreement collectively
constitute the Agreement relating to the Award.  This Award Agreement and the
Plan together govern your rights under the Award and the Plan and set forth all
of the conditions and limitations affecting such rights.

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement.  If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

Overview of Your Grant

 

1.



Performance Period.    The Performance Period commences on January 1, 2020,  and
ends on December 31, 2022.

2.



Grant Date.  February 4, 2020.

3.



Value of Performance Shares.  Each Performance Share shall represent and have a
value equal to one share of Common Stock as detailed herein.

4.Achievement of Relative Total Shareholder Return.

(a)



One-half of the number of Performance Shares to be earned under this Agreement
shall be based upon the achievement of the Company’s pre-established Relative
Total Shareholder Return (“TSR”) percentile ranking performance goal as approved
by the Compensation Committee of the Company’s Board of Directors (the
“Committee”) for the Performance Period (such Performance Shares, the “TSR
Shares”), based on the following chart:

Total Shareholder Return

 

Payout Level

TSR Percentile Ranking Goal

Percent of TSR Shares Earned

Maximum

                   ≥75th

                   200%

Target

                     50th

                   100%

Threshold

                     25th

                     50%

Below Threshold

                   <25th

                       0%

 



 

 

ACTIVE 253422541



 

 

Linear interpolation shall be used to determine the percent of TSR Shares earned
in the event the Company’s TSR Percentile Rank does not fall directly on one of
the ranks listed in the above chart.

(b)For this purpose, TSR shall be determined as follows:

     TSR

=

Change in Stock Price + Dividends Paid

Beginning Stock Price

 

(i)



“Beginning Stock Price” shall mean the average of the Daily Averages for each of
the twenty (20) trading days immediately prior to the first day of the
Performance Period;

(ii)



“Change in Stock Price” shall mean the difference between the Beginning Stock
Price and the Ending Stock Price, which may be positive or negative;

(iii)



“Daily Average” shall mean the average of the high and low stock prices on the
applicable stock exchange of one share of common stock for a particular trading
day;

(iv)



“Dividends Paid” shall mean the total of all dividends paid on one (1) share of
common stock during the applicable calendar quarter(s) during the Performance
Period, provided that dividends shall be treated as though they are reinvested
at the end of each calendar quarter based on the stock price at the end of each
calendar quarter; and

(v)



“Ending Stock Price” shall mean the average of Daily Averages for each of the
last twenty (20) trading days of the Performance Period.

(c)Following the TSR determination, the Company’s percentile rank against the
“Peer Group” shall be determined.  Once the Company’s percentile rank is
determined, the Performance Shares to be awarded shall then be determined based
on the chart in Section 4(a).

(d)“Peer Group” shall mean the companies listed below, categorized by industry.
If two companies in the Peer Group merge, or one is acquired, the new company
will be included in the Peer Group.  If a company merges with a company not in
the Peer Group, the company will be removed,  and its TSR will not be included
as part of the Peer Group.        

AAK AB (publ.)

Kerry Group plc

Albemarle Corporation

Koninklijke DSM N.V.

Archer-Daniels-Midland Company

McCormick & Company, Incorporated

Balchem Corporation

Novozymes A/S

Celanese Corporation

Nutrien

Crown Holdings, Inc.

Sealed Air Corporation

Ecolab Inc.

Sensient Technologies Corporation

Givaudan SA

Symrise AG

Huntsman Corporation

Tate & Lyle plc

Innophos Holdings, Inc.

The Mosaic Company

International Flavors & Fragrances Inc.

W. R. Grace & Co.

2

 

ACTIVE 253422541



 

 

 

 

 

 

5.



Achievement of Return on Invested Capital. 

(a)



One-half of the number of Performance Shares to be earned under this Agreement
shall be based upon the achievement of the Company’s three-year average annual
Return on Invested Capital (“ROIC”) goal as approved by the Committee for the
Performance Period (such Performance Shares, the “ROIC Shares”), based on the
following chart:

Return on Invested Capital

 

Payout Level

Average ROIC Goal

Percent of ROIC Shares Earned

Maximum

14.3% or more

                   200%

Target

12.3%

                   100%

Threshold

10.3%

                     50%

Below Threshold

Less than 10.3%

                       0%

 

Linear interpolation shall be used to determine the percent of ROIC Shares
earned in the event the Company’s three-year average annual ROIC does not fall
directly on one of the average ROIC goal percentages listed in the above chart.

(b)For this purpose, ROIC shall be determined as follows:

     ROIC

=

Net Operating Profit after Taxes

Average Net Debt + Equity

 

6.



Termination Provisions.   Except as provided below, the Participant shall be
eligible for payment of awarded Performance Shares, as determined in Sections  4
and 5, only if the Participant’s employment with the Company continues through
the end of the Performance Period.

If the Participant’s employment with the Company terminates after the first year
and prior to the end of the Performance Period by reason of (i) death, (ii)
retirement on or after (a) age 65, (b) age 62 with a minimum of 5  years of
continuous employment or service with the Company or (c) age 55 with a minimum
of 10 years of continuous employment or service with the Company or (iii) the
occurrence of such Participant’s Disability Date, subject to the Committee’s
approval, a pro-rated payment will be provided at the end of the Performance
Period of all or any portion of the Award which would have been paid to such
Participant for such Performance Period, based on the attainment of actual
performance results.  

Upon termination of employment prior to the end of the Performance Period under
any other circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Award which would have been paid to the Participant
for such Performance Period, based on the attainment of actual performance
results..

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective

3

 

ACTIVE 253422541



 

 

date of the Participant’s termination of employment shall, except as otherwise
authorized by the Committee pursuant to the preceding paragraph, be forfeited to
and cancelled by the Company.

7.



Dividends.    The Participant shall have no right to any dividends which may be
paid with respect to shares of Common Stock until any such shares are paid to
the Participant following the completion of the Performance Period.

8.



Form and Timing of Payment of Performance Shares.

(a)Except as provided in Section 6, the payment of the Award shall be made to
the Participant no later than two and one-half months after the end of the
Performance Period.  Payment of the Performance Shares awarded shall be made
subject to the following:

(i)The Participant shall have no rights with respect to the Award until such
Award shall be paid to such Participant.

(ii)If the Committee determines, in its sole discretion, that the Participant at
any time has willfully engaged in any activity that the Committee, in its sole
discretion, determines was or is harmful to the Company, any unpaid Award will
be forfeited by the Participant.

(b)Performance Shares awarded, if any, will be paid out only in shares of Common
Stock.  Notwithstanding the foregoing, if the Participant is resident or
employed outside of the United States, the Company may, in its sole discretion,
settle the Award in the form of a cash payment,  to the extent settlement in
shares of Common Stock: (i) is prohibited under local law; (ii) would require
the Participant, the Company and/or its Subsidiaries or affiliates to obtain the
approval of any governmental and/or regulatory body in the Participant’s country
of residence (or country of employment, if different); (iii) would result in
adverse tax consequences for the Participant or the Company; or (iv) is
administratively burdensome.  Alternatively, the Company may, in its sole
discretion, settle the Performance Shares in the form of shares of Common Stock
but require the Participant to sell such shares immediately or within a
specified period following the Participant’s termination of employment (in which
case, this Agreement shall give the Company the authority to issue sales
instructions on the Participant’s behalf).

(c)



Subject to the terms of the Ingredion Incorporated Supplemental Executive
Retirement Plan, the Participant may defer receipt of all or any portion of the
Performance Shares awarded hereunder, upon such terms and conditions stated in
the deferral election form prescribed by the Company,  by filing such written
election with the Senior Vice President of Human Resources of the Company no
later than six months prior to the termination of the Performance Period,
provided such election is made in a manner which complies with the requirements
of Code Section 409A and/or other applicable laws. Deferrals may only be made
into the Ingredion Incorporated phantom unit investment option under the
Ingredion Incorporated Supplemental Executive Retirement Plan or a successor to
that investment option.

9.



Nontransferability.  Performance Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.  Further, the Participant’s rights under the
Plan shall be exercisable during the Participant’s lifetime only by the
Participant or the Participant’s legal representative.



4

 

ACTIVE 253422541



 

 

10.



Income Tax and Social Insurance Contribution Withholding.   Prior to the
issuance or delivery of any shares of Common Stock in settlement of the
Performance Shares, the Company or the Subsidiary or affiliate that employs the
Participant (the “Employer”) (if applicable) shall have the right to require the
Participant to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Performance Shares.  Such obligation
shall be satisfied either:

(a)



by the Company by withholding whole shares of Common Stock which would otherwise
be delivered to the Participant, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Performance Shares (the “Tax Date”), or by the Company or
Employer withholding an amount of cash which would otherwise be payable to the
Participant, in the amount necessary to satisfy any such obligation; or

(b)by the Participant by any of the following means: (A) a cash payment to the
Company or the Employer in the amount necessary to satisfy any such obligation,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of shares of Common Stock having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the amount necessary to
satisfy any such obligation, (C) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to the Participant, equal to the amount
necessary to satisfy any such obligation, or (D) any combination of (A), (B) and
(C).

Any fraction of a share of Common Stock which would be required to satisfy such
an obligation shall be disregarded and the Participant shall pay the remaining
amount in cash.

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, the Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by the
Participant is and remains the Participant’s responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award or
the shares of Common Stock issued upon settlement of the Award, and (ii) do not
commit to structure the terms of the Award (or any aspect of the Performance
Shares) to reduce or eliminate the Participant’s liability for Tax-Related
Items.

11.



Participant Data Privacy.   The Participant hereby explicitly and unambiguously
consents to the collection, use, processing and transfer, in electronic or other
form, of the Participant’s personal data as described in this document by and
among, as applicable, the Company, its affiliates and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company (and/or the Employer, if
applicable) holds certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, driver’s license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number, residence registration
number or other identification number, salary, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax-related information, plan or benefit enrollment forms and elections,
option or benefit statements, any shares of

5

 

ACTIVE 253422541



 

 

stock or directorships in the company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding for purpose of managing and administering the Plan (“Data”). 

The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan
including, but not limited to, the affiliates of the Company and/or Morgan
Stanley Smith Barney LLC, or any successor.  These third-party recipients may be
located in the Participant’s country or elsewhere, and the recipient’s country
may have different data privacy laws and protections than the Participant’s
country.  The Participant understands that the Participant may request a list
with the names and addresses of any potential recipients of the Data by
contacting Corporate Human Resources. 

The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Common Stock acquired.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. 

The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Corporate Human Resources.

The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan.  For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact Corporate Human Resources.

Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents that may be required by the Company and/or the Employer) that the
Company and/or the Employer may deem necessary to obtain from the Participant
for the purpose of administering the Participant’s participation in the Plan in
compliance with the data privacy laws in the Participant’s country, either now
or in the future. The Participant understands and agrees that he or she will be
unable to participate in the Plan if the Participant fails to provide any such
consent or agreement requested by the Company and/or the Employer.

12.



Administration.    This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan.  It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement and the Plan shall be resolved in favor of
the Plan.

13.



Clawback Policy.    This Agreement and the Performance Shares are subject to the
Company’s Policy on Recoupment of Incentive Compensation and any similar policy
or policies that have been or may be adopted by the Company.

14.



Miscellaneous.



6

 

ACTIVE 253422541



 

 

(a)Change in Control.  Notwithstanding the effect that Section 5.8(a)(1) of the
Plan would otherwise have, unless otherwise determined by the Committee, in the
event of a Change in Control pursuant to Section 5.8(b)(3) or (4) of the
Plan  in connection with which the holders of Common Stock receive shares of
common stock that are registered under Section 12 of the Exchange Act (and, for
the avoidance of doubt, not in the event of a Change in Control to which Section
5.8(a)(2) of the Plan applies), the Performance Period will be deemed to have
lapsed, the Performance Measures shall be deemed satisfied at the target level,
 the Performance Shares will be considered earned and the Target Performance
Share Award amount will be paid out in accordance with the Plan as a result of
such Change in Control upon the earlier to occur of (i) your continued
employment or service through (i) the last day of the Performance Period, and
(ii) the termination of your employment with the Company or any of its
Subsidiaries or affiliates for Good Reason, or the termination of your
employment by the Company or any of its Subsidiaries or affiliates without
Cause, within two years following such Change in Control (the “Protection
Period”). Such deemed earned Performance Shares shall be paid out as soon as
practicable following the last day of the Performance Period or your termination
of employment following such Change in Control.  In the event of such Change in
Control pursuant to Section 5.8(b)(3) or (4) of the Plan in connection with
which the holders of Common Stock receive shares of common stock that are
registered under Section 12 of the Exchange Act, there shall be substituted for
each share of Common Stock relating to the Performance Shares the number, type
and class of shares into which each outstanding share of Common Stock shall be
converted pursuant to such Change in Control. 

For purposes of the foregoing, “Good Reason” shall mean:

(i)There has occurred a material reduction by the Company, a Subsidiary or
affiliate in your base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

(ii)The Company, a Subsidiary or affiliate, without your written consent, has
required you to be relocated anywhere in excess of thirty-five (35) miles from
your office location immediately before the beginning of the Protection Period,
except for required travel on the business of the Company, a Subsidiary or
affiliate to an extent substantially consistent with your business travel
obligations immediately before the beginning of the Protection Period; or

(iii)The Company or a Subsidiary has reduced in any manner which you reasonably
consider important your title, job authorities or responsibilities immediately
before the beginning of the Protection Period.

You may exercise your right to terminate your employment for Good Reason by
giving the Company a written notice of termination specifying in reasonable
detail the circumstances constituting such Good Reason. However, the Company
shall have thirty (30) days to “cure,” such that the circumstances constituting
such Good Reason are eliminated.  Your employment shall terminate at the end of
such thirty (30)-day period only if the Company has failed to cure such
circumstances constituting the Good Reason. Your termination of employment
within a Protection Period shall be for Good Reason if one of the occurrences
specified in this Section 14 shall have occurred (and subject to the cure
provision of the immediately preceding paragraph), notwithstanding that you may
have other reasons for terminating employment, including employment by another
employer which you desire to accept.



7

 

ACTIVE 253422541



 

 

(b)Continuation of Employment.  The selection of any employee for participation
in the Plan and this Agreement shall not give such Participant any right to be
retained in the employ of the Company or the Employer (as the case may be). The
right and power of the Company and/or the Employer to dismiss or discharge the
Participant is specifically reserved. The Participant or any person claiming
under or through the Participant shall not have any right or interest in the
Plan or any Award thereunder, unless and until all terms, conditions and
provisions of the Plan that affect the Participant have been complied with as
specified herein.

(c)Nature of the Award.  In accepting the Award, the Participant acknowledges
that: (1) the Plan is established voluntarily by the Company, is discretionary
in nature and may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement; (2) the grant of the
Performance Shares is voluntary and occasional and does not create any
contractual or other right to receive future grants of Performance Shares, or
benefits in lieu of Performance Shares, even if Performance Shares have been
granted repeatedly in the past; (3) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company; (4) the Participant’s
participation in the Plan is voluntary; (5) the Performance Shares and any
shares of Common Stock subject to the Performance Shares are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (6) the grant of Performance Shares is provided for future
services to the Company and its affiliates and is not under any circumstances to
be considered compensation for past services; (7) in the event that the
Participant is an employee of an affiliate or Subsidiary of the Company, the
grant will not be interpreted to form an employment contract or relationship
with the Company or an employment contract with the affiliate or Subsidiary that
is the Participant’s employer; (8) the future value of the underlying shares of
Common Stock is unknown and cannot be predicted with certainty; (9) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the Performance Shares or diminution in value of the Performance Shares or the
shares of Common Stock,  and the Participant irrevocably releases the Company,
its affiliates and/or its Subsidiaries from any such claim that may arise; (10)
in the event of involuntary termination of the Participant’s employment, the
Participant’s right to receive Performance Shares and/or shares of Common Stock
under the Plan, if any, will terminate in accordance with the terms of the Plan
and will not be extended by any notice period mandated under local law;
furthermore, the Participant’s right to earn the Performance Shares after such
termination of employment, if any, will be measured by the date of termination
of the Participant’s active employment and will not be extended by any notice
period mandated under local law; and (11) if the Participant is resident or
employed outside the United States, neither the Company nor any of its
Subsidiaries or affiliates shall be liable for any change in the value of the
Performance Shares, the amount realized upon settlement of the Performance
Shares or the amount realized upon a subsequent sale of any shares of Common
Stock, resulting from any fluctuation of the United States Dollar/local currency
exchange rate.    

(d)Application of the Law.  This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.



8

 

ACTIVE 253422541



 

 

(e)Amendments to Conform to Law.  Notwithstanding any other provision of this
Agreement or the Plan to the contrary, the Board may amend the Plan or this
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated thereunder.

(f)Right to Amend or Terminate Agreement.  With the approval of the Board, the
Committee may terminate, amend, or modify this Agreement; provided, however,
that no such termination, amendment, or modification of this Agreement may in
any way adversely affect the Participant’s rights under this Agreement without
the Participant’s written consent.

(g)Governing Law.  To the extent not preempted by U.S. federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the conflicts of laws provisions
thereof.

(h)Severability.  The invalidity or unenforceability of any provision of the
Plan or this Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement will be severable and enforceable to the extent permitted by
law.

(j)Waiver. The Participant understands that the waiver by the Company with
respect to the Participant’s compliance with any provision of this Award
Agreement shall not operate or be construed as a waiver of any other provision
of this Award Agreement, or of any subsequent breach of such party of a
provision of this Award Agreement.

(j)Not a Public Offering in Non-U.S. Jurisdictions.  If the Participant is
resident or employed outside of the United States, neither the grant of the
Performance Shares under the Plan nor the issuance of the underlying shares of
Common Stock is intended to be a public offering of securities in the
Participant’s country of residence (and country of employment, if
different).  The Company has not submitted any registration statement,
prospectus or other filings to the local securities authorities in jurisdictions
outside of the United States unless otherwise required under local law. No
employee of the Company is permitted to advise the Participant on whether he or
she should accept a grant of Performance Shares under the Plan or provide the
Participant with any legal, tax or financial advice with respect to the grant of
Performance Shares. Before deciding to accept the grant of Performance Shares,
the Participant should carefully consider all risk factors and tax
considerations relevant to the acquisition of shares of Common Stock under the
Plan or the disposition of them. Further, the Participant should carefully
review all of the materials related to the Performance Shares and the Plan, and
the Participant should consult with his or her personal legal, tax and financial
advisors for professional advice in relation to the Participant’ personal
circumstances.

(k)Insider Trading/Market Abuse Laws.    The Participant acknowledges that,
depending on the Participant’s or his or her broker’s country of residence or
where the shares of Common Stock are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws that may affect the
Participant’s ability to accept, acquire, sell or otherwise dispose of shares of
Common Stick, rights to shares of Common Stock or rights linked to the value of
shares of Common Stock during such times the

9

 

ACTIVE 253422541



 

 

Participant is considered to have “inside information” regarding the Company as
defined in the laws or regulations in the Participant’s country. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before he or she possessed inside information.
Furthermore, the Participant could be prohibited from (a) disclosing the inside
information to any third party (other than on a “need to know” basis), and (b)
“tipping” third parties or causing them otherwise to buy or sell securities.
Third parties include fellow employees.  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy. The Participant acknowledges
that it is his or her responsibility to comply with any restrictions and the
Participant is advised to speak to his or her personal advisor on this matter.

(l)Compliance with Local Law.  If the Participant is resident or employed
outside of the United States, as a condition to the grant of the Award, the
Participant agrees to repatriate all payments attributable to the shares of
Common Stock and/or cash acquired under the Plan in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different).  In addition, the Participant agrees
to take any and all actions, and consents to any and all actions taken by the
Company and the Company’s Subsidiaries and affiliates, as may be required to
allow the Company and the Company’s Subsidiaries and affiliates to comply with
local laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different).  Finally, the Participant agrees to take
any and all actions as may be required to comply with the Participant’s personal
legal and tax obligations under local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).

(m)Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Performance Shares or other awards granted
to the Participant under the Plan by electronic means.  The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

(n)English Language.  If the Participant is resident and/or employed outside of
the United States, the Participant acknowledges and agrees that it is the
Participant’s express intent that the Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Shares, be drawn up in English.  If the Participant
has received the Agreement, the Plan or any other documents related to the
Performance Shares translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.

(o)Addendum to Agreement.  Notwithstanding any provision of this Agreement to
the contrary, the Performance Shares shall be subject to such special terms and
conditions for the Participant’s country of residence (and country of
employment, if different), as the Company may determine in its sole discretion
and which shall be set forth in an addendum to these terms and conditions (the
“Addendum”).  Further, if the Participant transfers residence and/or employment
to another country reflected in the Addendum, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or

10

 

ACTIVE 253422541



 

 

to facilitate the operation and administration of the Performance Shares and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer).  The Addendum
shall constitute part of this Agreement.

(p)Additional Requirements.  The Company reserves the right to impose other
requirements on the Performance Shares, any shares of Common Stock acquired
pursuant to the Performance Shares, and the Participant’s participation in the
Plan, to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan.  Such requirements may include
(but are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.



Ingredion Incorporated

 

*          *          *          *          *





11

 

ACTIVE 253422541



 

 

Ingredion Incorporated

Addendum to the Performance Share Award Agreement

 

 

In addition to the terms of the Plan and the Award Agreement, the Performance
Shares are subject to the following additional terms and conditions.  All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Award Agreement.  Pursuant to Section 13(n) of the
Award Agreement, if the Participant transfers residence and/or employment to
another country reflected in an Addendum, the additional terms and conditions
for such country (if any) will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
Award and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate the Participant’s transfer).

 

EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)

 

Data Privacy.  If you reside and/or perform services in the EU/EEA, Section 13
of the Award Agreement shall be replaced with the following:

 

The Company, with its registered address at 5 Westbrook Corporate Center,
Westchester, IL 60154, U.S.A., is the controller responsible for the processing
of your personal data by the Company and the third parties noted below. You
should review the following information regarding the Company’s data processing
practices.

 

(a) Data Collection and Usage. Pursuant to applicable data protection laws, you
are hereby notified that the Company collects, processes and uses certain
personally-identifiable information about you for the legitimate interest of
implementing, administering and managing the Plan and generally administering
equity awards; specifically, including your name, home address, email address
and telephone number, date of birth, social insurance number or other
identification number, salary, citizenship, job title, any shares of Common
Stock or directorships held in the Company, and details of all Performance
Shares or any entitlement to shares of Common Stock awarded, canceled,
exercised, vested, or outstanding in your favor, which the Company receives from
you or the Employer (“Personal Data”). In granting the Award under the Plan, the
Company will collect Personal Data for purposes of allocating shares of Common
Stock and implementing, administering and managing the Plan. The Company’s legal
basis for the collection, processing and use of Personal Data is the necessity
of the processing for the Company to perform its contractual obligations under
this Award Agreement and the Plan and the Company’s legitimate business
interests of managing the Plan, administering employee equity awards and
complying with its contractual and statutory obligations.

 

(b) Stock Plan Administration Service Provider. The Company transfers Personal
Data to Morgan Stanley Smith Barney LLC and/or its affiliates, an independent
service provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan.  In the future, the
Company may select a different service provider and share Personal Data with
another company that serves in a similar manner. The Company’s service provider
will open an account for you to receive and trade shares of Common Stock. You
will be asked to agree on separate terms and data processing practices with the
service provider, which is a condition to your ability to participate in the
Plan. The processing of Personal Data will take place through both electronic
and non-electronic means.

12

 

ACTIVE 253422541



 

 

Personal Data will only be accessible by those individuals requiring access to
it for purposes of implementing, administering and operating the Plan.

 

(c) International Data Transfers.  The Company and its service providers are
based in the United States. Your country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued only a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. Alternatively, an appropriate level of protection can be
achieved by implementing safeguards such as the Standard Contractual Clauses
adopted by the EU Commission. Personal Data will be transferred from the EU/EEA
to the Company and onward from the Company to any of its service providers based
on the EU Standard Contractual Clauses or, if applicable, registration with the
EU-U.S. Privacy Shield program. You may request a copy of such appropriate
safeguards by contacting your local human resources department.

 

(d) Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage your participation in the Plan or
as required to comply with legal or regulatory obligations, including tax and
securities laws. When the Company no longer needs Personal Data, the Company
will remove it from its systems. If the Company keeps Personal Data longer, it
would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be for compliance with relevant laws or regulations.

 

(e) Data Subject Rights. You may have a number of rights under data privacy laws
in your country. For example, your rights may include the right to (i) request
access or copies of Personal Data the Company processes, (ii) request
rectification of incorrect Personal Data, (iii) request deletion of Personal
Data, (iv) place restrictions on processing Personal Data, (v) lodge complaints
with competent authorities in your country, and/or (vi) request a list with the
names and addresses of any potential recipients of Personal Data.  To receive
clarification regarding your rights or to exercise your rights, you may contact
your local human resources department.

 

 

ARGENTINA

 

Securities Law Information.  The Performance Shares and any shares of Common
Stock to be issued pursuant to the vesting of the Performance Shares are offered
as a private transaction.  This offering is not subject to supervision by any
Argentine governmental authority.

 

AUSTRALIA

 

1.Shareholder Approval Requirement.  Notwithstanding any provision in the Award
Agreement to the contrary, the Participant will not be entitled to, and shall
not claim, any benefit under the Plan (including, without limitation, a legal
right as set forth in Section 5 of the Award Agreement) if the provision of such
benefit would give rise to a breach of Part 2D.2 of the Corporations Act 2001
(Cth), any other provision of that Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits.  Further, the
Company's affiliate in Australia is under no obligation to seek or obtain the
approval of its shareholders for the purpose of overcoming any such limitation
or restriction.

 

2.Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).

 

BRAZIL

 

1.Labor Law Acknowledgment.  The Participant agrees that (i) the benefits
provided under the Award

13

 

ACTIVE 253422541



 

 

Agreement and the Plan are the result of commercial transactions unrelated to
the Participant’s employment; (ii) the Award Agreement and the Plan are not a
part of the terms and conditions of the Participant’s employment; and (iii) the
income from the vesting of the Performance Shares, if any, is not part of the
Participants remuneration from employment.

 

2.Compliance with Law.  By accepting the Performance Shares, the Participant
agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the settlement of the Performance Shares, the
receipt of dividends and/or the sale of shares of Common Stock acquired under
the Plan.

 

CANADA

 

1.Settlement in Shares of Common Stock.  Notwithstanding anything to the
contrary in the Award Agreement, Addendum or the Plan, the Participant’s Award
shall be settled only in shares of Common Stock (and may not be settled in
cash).

 

2.Securities Law Information.  You acknowledge and agree that you will only sell
shares of Common Stock acquired through participation in the Plan outside of
Canada through the facilities of a stock exchange on which the shares of Common
Stock are listed. Currently, the shares of Common Stock are listed on the New
York Stock Exchange.

 

3.Use of English Language.  The Participant acknowledges and agrees that it is
the Participant’s express wish that this Award Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.  Le Participant reconnaissez et consentez que c’est votre souhait
exprès qui cet accord, de meme que tous documents, toutes notifications et tous
procédés légaux est entré dans, donné ou instituté conformément ci-annexé ou
relatant directement ou indirectement ci-annexé, est formulé dans l’anglais.

 

4.Data Privacy. The following provision supplements Section 10 of the Award
Agreement:

 

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and any of its Subsidiaries and
the Committee or its delegate to disclose and discuss the Plan with their
advisors. The Participant further authorizes the Company and any of its
Subsidiaries to record such information and to keep such information in the
Participant’s employee file.

 

CHILE

 

Private Placement.  The following provision shall supplement Section 14(j) of
the Award Agreement:


The grant of the Performance Shares hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement. 

 

a)



The starting date of the offer will be the Grant Date (as defined in the Award
Agreement), and this offer conforms to General Ruling no. 336 of the Chilean
Commission for the Financial Market;

b)



The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean Commission for the
Financial Market, and therefore such securities are not subject to its
oversight;

c)



The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as

14

 

ACTIVE 253422541



 

 

such securities are not registered with the Chilean Commission for the Financial
Market; and

d)



The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

 

a)



La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “grant
date”, según este término se define en el documento denominado “Award
Agreement”) y esta oferta se acoge a la norma de Carácter General n° 336 de la
Comisión para el Mercado Financiero Chilena;

b)



La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Comisión para el Mercado Financiero
Chilena, por lo que tales valores no están sujetos a la fiscalización de ésta;

c)



Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en Chile información pública respecto de esos valores; y

d)



Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

 

CHINA

 

The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:

 

1.Exchange Control Approval.  The vesting of the Performance Shares is
conditioned upon the Company securing all necessary approvals from the China
State Administration of Foreign Exchange (“SAFE”) to permit operation of the
Plan.

 

2.Exchange Control Restrictions.  The Participant understands and agrees that,
to facilitate compliance with exchange control requirements, the Participant is
required to hold the shares of Common Stock received upon settlement of the
Performance Shares with the Company’s designated brokerage firm until the shares
of Common Stock are sold. Further, the Participant understands and agrees that
the Participant will be required to immediately repatriate to China dividends
and proceeds from the sale of any shares of Common Stock acquired under the
Plan. 

 

The Participant also understands and agrees that such repatriation of proceeds
may need to be effected through a special bank account established by the
Company or its Subsidiary, and the Participant hereby consents and agrees that
dividends and proceeds from the sale of shares of Common Stock acquired under
the Plan may be transferred to such account by the Company on the Participant’s
behalf prior to being delivered to the Participant and that no interest shall be
paid with respect to funds held in such account. The proceeds may be paid to the
Participant in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to the Participant in U.S. dollars, the Participant
understands that a U.S. dollar bank account in China must be established and
maintained so that the proceeds may be deposited into such account. If the
proceeds are paid to the Participant in local currency, the Participant
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions. The Participant
agrees to bear any currency fluctuation risk between the time the shares of
Common Stock are sold and the net proceeds are converted into local currency and
distributed to the Participant. The Participant further agrees to comply with
any other requirements that may be imposed by the Company or its Subsidiaries in
China in the future to facilitate compliance with exchange control requirements
in China. The Participant acknowledges and agrees that the processes and
requirements set forth herein shall continue to apply following the
Participant’s termination.

 



15

 

ACTIVE 253422541



 

 

Notwithstanding anything to the contrary in the Plan or the Award Agreement, in
the event of the Participant’s termination of employment for any reason,
outstanding Performance Shares will be cancelled and the Participant will be
required to sell all shares of Common Stock issued pursuant to the Plan no later
than 120 days after the Participant’s employment termination date (or such
shorter period as may be required by the SAFE or the Company) (the “Mandatory
Sale Date”), and repatriate the sales proceeds to China in the manner designated
by the Company. The Participant understands that any shares of Common Stock the
Participant holds under the Plan that have not been sold by the Mandatory Sale
Date will automatically be sold by the Company’s designated broker at the
Company’s direction (on the Participant’s behalf pursuant to this authorization
without further consent).

 

3.Administration.  Neither the Company nor any of its Subsidiaries shall be
liable for any costs, fees, lost interest or dividends or other losses the
Participant may incur or suffer resulting from the enforcement of the terms of
this Addendum or otherwise from the Company’s operation and enforcement of the
Plan, the Award Agreement and the Performance Shares in accordance with Chinese
law including, without limitation, any applicable SAFE rules, regulations and
requirements.

 

The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.

 

COLOMBIA

 

Securities Law Information. The shares of Common Stock are not and will not be
registered with the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores). Therefore, the shares of Common Stock may not
be offered to the public in Colombia. Nothing in the Award Agreement should be
construed as making a public offer of securities in Colombia.

 

GERMANY

 

No country-specific provisions.

 

JAPAN

 

No country-specific provisions.

 

MEXICO

 

1.Commercial Relationship.  The Participant expressly recognizes that
participation in the Plan and the Company’s grant of Performance Shares do not
constitute an employment relationship between the Participant and the
Company.  The Participant has been granted the Performance Shares as a
consequence of the commercial relationship between the Company and the Company’s
affiliate in Mexico that employs the Participant, and the Company’s local
affiliate in Mexico is the Participant’s sole employer.  Based on the foregoing,
(a) the Participant expressly recognizes that the Plan and the benefits the
Participant may derive from participation in the Plan do not establish any
rights between the Participant and the Company’s affiliate in Mexico that
employs the Participant, (b) the Plan and the benefits the Participant may
derive from the Participant’s participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s affiliate in
Mexico that employs the Participant, and (c) any modifications or amendments of
the Plan by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company’s affiliate in Mexico that employs the
Participant.

 

2.Extraordinary Item of Compensation.  The Participant expressly recognizes and
acknowledges that

16

 

ACTIVE 253422541



 

 

participation in the Plan is a result of the discretionary and unilateral
decision of the Company, as well as the Participant’s free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Award Agreement and this Addendum.  As such, the Participant
acknowledges and agrees that the Company may, in its sole discretion, amend
and/or discontinue the Participant’s participation in the Plan at any time and
without any liability.  The value of this Award is an extraordinary item of
compensation outside the scope of the Participant’s employment contract, if
any.  This Award is not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

 

PAKISTAN

 

No country-specific provisions.

 

PERU

 

1.Labor Law Acknowledgement.  By accepting the grant of Performance Shares, the
Participant acknowledges, understands and agrees that the Performance Shares are
being granted ex gratia to the Participant with the purpose of rewarding the
Participant.

 

2.Securities Law Information.   The grant of Performance Shares is considered a
private offering in Peru; therefore, it is not subject to registration.  For
more information concerning this offer, please refer to the Plan, the Award
Agreement and any other grant documents made available to the Participant by the
Company.

 

SINGAPORE

 

Securities Law Information.  The grant of the Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore.  Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply.  The Participant should note that, as a result, the Award is subject to
section 257 of the SFA and the Participant will not be able to make: (a) any
subsequent sale of the shares of Common Stock underlying the Award in Singapore;
or (b) any offer of such subsequent sale of the shares of Common Stock subject
to the Award in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA.

 

SOUTH AFRICA

 

1.Exchange Control Obligations.  The Participant is solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, the Participant should consult
the Participant’s legal advisor prior to the acquisition or sale of shares of
Common Stock under the Plan to ensure compliance with current Exchange Control
Regulations.  Neither the Company nor any of its Subsidiaries or affiliates will
be liable for any fines or penalties resulting from the Participant’s failure to
comply with applicable laws.

 

2.Securities Law Information and Acceptance of the Performance Shares.  Neither
the Performance Shares nor the underlying shares of Common Stock shall be
publicly offered or listed on any stock exchange in South Africa.  The offer is
intended to be private pursuant to Section 96 of the Companies Act and is not

17

 

ACTIVE 253422541



 

 

subject to the supervision of any South African governmental authority.

 

The Performance Shares offer must be finalized on or before the 60th day
following the Grant Date.  If the Participant does not want to accept the
Performance Shares, the Participant must decline the Performance Shares no later
than the 60th day following the Grant Date.  If the Participant does not decline
the Performance Shares on or before the 60th day following the Grant Date, the
Participant will be deemed to accept the Performance Shares.

 

SOUTH KOREA

 

Employee Data Privacy.  By accepting this Award Agreement:

 

1.



The Participant agrees to the collection, use, processing and transfer of Data
as described in Section 11 of the Award Agreement; and

2.



The Participant agrees to the processing of the Participant’s unique identifying
information (resident registration number) as described in Section 11 of the
Award Agreement.

 

THAILAND

 

No country-specific provisions.

 

UNITED ARAB EMIRATES

 

Securities Law Information.  The Plan and the Award Agreement are intended for
distribution only to certain participants as selected by the Company and must
not be delivered to, or relied on by, any other person.  The Participant should
conduct his or her own due diligence on the Company’s shares of Common
Stock.  If the Participant does not understand the contents of the Plan and the
Award Agreement, the Participant should consult an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan.  Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.

 

UNITED KINGDOM

 

1. Tax-Related Items.  Without limiting the effect of Section 10 of the Award
Agreement, the Participant hereby agrees that the Participant is liable for all
Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as and
when requested by the Company or (if different) the Employer or Her Majesty’s
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  The Participant also hereby agrees to indemnify and keep
indemnified the Company and (if different) the Employer against any Tax-Related
Items that they are required to pay or withhold or have paid or will pay on the
Participant’s behalf to HMRC (or any other tax authority or any other relevant
authority).

 

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of the immediately
foregoing provision will not apply.  In the event that the Participant is a
director or executive officer of the Company and the income tax is not collected
from or paid by the Participant within ninety (90) days after the U.K. tax year
in which an event giving rise to the indemnification described above occurs, the
amount of any uncollected tax may constitute a benefit to the Participant on
which additional income tax and national insurance contributions (“NICs”) may be

18

 

ACTIVE 253422541



 

 

payable.  The Participant acknowledges that the Participant ultimately will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and the Employer will
hold the Participant liable for the amount of any employee NICs due on this
additional benefit, which the Company or the Employer may recover from the
Participant at any time thereafter by any of the means referred to in Section 9
of the Award Agreement.

   

2.Exclusion of Claim.  The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to the Award, whether or not as a result of the
termination of the Participant’s employment with the Company or its Subsidiaries
or affiliates for any reason whatsoever (whether the termination is in breach of
contract or otherwise), or from the loss or diminution in value of the
Award.  Upon the grant of the Performance Shares, the Participant shall be
deemed irrevocably to have waived any such entitlement.

 

*          *          *          *          *

 

 

 

19

 

ACTIVE 253422541

